Citation Nr: 0024028	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  96-23 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from October 1964 to October 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

Service connection for rotary scoliosis of the lumbar region, 
with subluxation of L4-L5 vertebrae, was denied in a June 
1973 rating decision.  Subsequent to perfection of the 
veteran's appeal, the Board denied entitlement to service 
connection for back disabilities, including subluxation of 
the L4-L5 vertebrae, in a November 1973 decision.

In October 1992 and March 1994, the RO received the veteran's 
requests to reopen his "service-connected skeletal 
condition," which the RO interpreted as attempts to reopen 
the claim for service connection for a back disorder.  The RO 
denied these claims in December 1992 and March 1995, 
respectively, stating that new and material evidence was 
required.  In VA Form 21-4138 (Statement in Support of 
Claim), received by the RO in April 1995, the veteran 
indicated that he had not been attempting to reopen his claim 
for service connection for lumbar scoliosis.  Rather, he was 
attempting to reopen his skeletal condition claim, for which 
he was already service-connected.  In an October 1995 rating 
decision, the RO denied the veteran's claim for an increased 
evaluation for his recurrent sebaceous cyst of the scrotum 
and clarified that the veteran was not service-connected for 
any musculoskeletal problem.

Subsequently, in November 1995, the RO received the veteran's 
specific request to reopen his claim of entitlement to 
service connection for degenerative disc disease, which it 
denied that same month in correspondence to the veteran, 
stating that new and material evidence was necessary in order 
to reopen a finally denied claim.  The veteran then perfected 
an appeal as to this issue.


FINDINGS OF FACT

1.  Entitlement to service connection for a back disability 
was last denied in a November 1973 Board decision.

2.  Evidence received since the Board's November 1973 
decision consists primarily of VA treatment records, private 
medical records pertaining to the veteran's workers' 
compensation claim, and Social Security Administration (SSA) 
records.  In effect, the state of the record remains 
unchanged.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1973 Board decision 
that denied service connection for back disabilities, 
including subluxation of the L4-L5 vertebrae, is not new and 
material. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The November 1973 decision is final, and the veteran's 
claim of service connection for a low back disorder, to 
include degenerative disc disease, is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1999).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  Board decisions are also final 
and may be reopened only upon the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Service connection may be presumed where certain diseases, 
including arthritis, manifest themselves to a compensable 
degree within one year after separation from service.  
38 C.F.R. §§ 3.307, 3.309(a) (1999).

II.  Factual Background

When the Board considered the veteran's claim in November 
1973, the pertinent evidence of record consisted of the 
veteran's service medical records, a VA examination 
(conducted in August 1970), VA treatment records (dated from 
June 1970 to October 1992), and correspondence from the 
veteran's chiropractor (dated in May 1973).

The veteran's service medical records are negative for any 
complaints, diagnoses, or treatment pertaining to the 
veteran's back.  No pertinent abnormalities were noted upon 
the veteran's separation examination (conducted in October 
1968).

The August 1970 VA examination is silent for any complaints 
or clinical notations as to the veteran's back.  

The May 1973 correspondence from the veteran's chiropractor 
indicates that the veteran sought treatment for low back pain 
and left knee pain.  An x-ray study revealed right rotary 
scoliosis of the lumbar region, with subluxation of the L4 
and L5 vertebrae.  There is no discussion as to the onset or 
etiology of the veteran's low back disorder.

The veteran's VA treatment records reflect the veteran's 
reported history of low back pain beginning in March 1990, 
when he was hit with a power tool.  It was noted that the 
veteran had filed a workers' compensation claim because of 
his back.  A February 1993 Pain Management Evaluation also 
reflects the veteran's reports of having had previous back 
problems on several occasions, starting about 25 years 
before, when he found himself unable to move after bending 
over.  The veteran stated that he had received evaluations at 
those times, including x-ray studies and a spinal tap.  He 
had been told that he had weak muscles and that he had 
strained them.  These records pertain primarily to 
contemporaneous treatment received by the veteran for his 
chronic back pain and do not offer a clinical opinion 
relating any, or all of, the veteran's symptomatology as to 
his back to his service and events therein.

Subsequent to November 1973, the RO received and considered 
additional VA treatment records, private medical records and 
other documents pertaining to the veteran's workers' 
compensation claim, and the veteran's SSA records.

The additional VA treatment records document, in pertinent 
part, the veteran's treatment at the back clinic for back 
pain, including degenerative joint disease.  It was noted 
that the veteran had a history of low back pain since 1990, 
when he was hit in the back with a power tool.  The veteran 
had been in constant pain since then.  The diagnosis was 
degenerative joint disease, secondary to trauma.  It was also 
noted historically that the veteran had had problems with his 
back since the 1970s. 
An April 1994 telephone advice note reflects the veteran's 
report of having had arthritis in his back since 1990.  These 
records do not contain any clinical discussion or opinion 
relating any, or all of, the veteran's symptomatology as to 
his back to his service and events therein.

The veteran's workers' compensation records reflect a 
diagnosis of contusion and strain of the lumbosacral spine, 
injuring and making symptomatic preexisting nonsymptomatic 
degenerative disc disease of the lumbosacral spine.  These 
records also contain a May 1995 supplemental medical report, 
which reflects the veteran's reports of receiving treatment 
at the VA for his chronic low back problem.  It was noted at 
that time that the veteran was not certain as to whether this 
condition began while he was in service.  These records are 
silent as to the veteran's service medical history and do not 
offer any discussion as to the relationship, if any, between 
the veteran's current low back disorder and events in 
service.

The veteran's SSA records reflect the veteran's reports of 
his back problem first bothering him in March 1990.  These 
records also incorporate the veteran's VA treatment records 
and private medical records relating to the veteran's 
workers' compensation claim.  There is no independent or 
additional reference to or discussion of the veteran's 
service.

III.  Analysis

In November 1973, the Board denied the veteran's claim for 
service connection for back disabilities, stating that the 
veteran's service medical records were devoid of symptoms, 
findings, or manifestations relating to rotary scoliosis of 
the lumbar region, with subluxation of L4-L5 vertebrae.  This 
condition was first noted several years after service and was 
not causally or etiologically related to any disability of 
service origin or to any condition for which the veteran was 
treated in service.  Subsequent to November 1973, the RO 
received and considered additional VA treatment records, the 
veteran's workers' compensation records, and the veteran's 
SSA records.  While the Board recognizes the presumption of 
credibility afforded evidence presented by a veteran in an 
attempt to reopen a final decision, it does not find the 
additional evidence to be new and material, as required by 
law.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Specifically, the additional VA treatment records are, to a 
large extent, new to the evidence of record, in that they 
were not before the Board in November 1973, but they are not 
material.  For evidence to be considered sufficient to reopen 
a prior denial, it must be both new and material.  See 
38 C.F.R. § 3.156(a).  In this respect, these additional 
records still contain no clinical opinion relating the 
veteran's current low back disorder to his service.  Rather, 
they document contemporary treatment of the veteran's back 
and reference the veteran's work injury.  Admittedly, these 
records also reflect the veteran's reports of having had back 
problems in the 1970s, but, they do not offer any opinion 
relating the veteran's current back disorder to his service.  
As such, these additional records do not bear directly or 
substantially upon the specific matter for consideration, 
i.e., service connection, and need not be considered alone or 
in connection with evidence previously assembled in order to 
fairly decide the merits of the veteran's claim.  Id.

The veteran's workers' compensation records are also new to 
the evidence of record, but they are not material.  As with 
the veteran's VA treatment records, they contain no clinical 
discussion as to the relationship, if any, between the 
veteran's current back disorder and his service.  Indeed, by 
their very nature, being workers' compensation records, they 
suggest that the veteran's back disorder is the result of an 
industrial injury.  Also, at most, they merely reflect the 
veteran's reports that he received treatment at the VA and 
that he was not sure if his back disorder began in service.  
As such, these additional records do not bear directly or 
substantially upon the specific matter for consideration, 
i.e., entitlement to service connection for a low back 
disorder, and need not be considered alone or in connection 
with evidence previously assembled in order to fairly decide 
the merits of the veteran's claim.  Id.

The veteran's SSA records are also new to the record but are 
not material as to the issue of entitlement to service 
connection.  These records contain no clinical opinion 
relating the veteran's current back problem to his service 
and, instead, reflect the veteran's statements that his back 
problems began in March 1990, when he was injured on the job.  
As such, as was the case with the veteran's VA treatment 
records and workers' compensation records, these additional 
records do not bear directly or substantially upon the 
specific matter for consideration and need not be considered 
alone or in connection with evidence previously assembled in 
order to fairly decide the merits of the veteran's claim.  
Id.

The Board has disposed of this claim on the basis of whether 
new and material evidence has been submitted, as allowed by 
law.  See Barnett v. Brown, 83 F.3d. 1380; Green v. Brown, 4 
Vet. App. 382.  As such, the Board has considered whether the 
veteran was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the RO's various 
correspondence to the veteran, the May 1996 statement of the 
case, and the July 1997 and August 2000 supplemental 
statements of the case, the Board finds that the veteran has 
been adequately informed of the evidence required in this 
case and afforded an opportunity to respond.

The Board also notes the applicability of a three-step test 
with respect to new and material cases.  Under the Elkins 
test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, supra.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a low back 
disorder, to include degenerative disc disease, the first 
element has not been met.  Accordingly, the Board's analysis 
must end here.  Butler v. Brown, 9 Vet. App. at 171 (1996).


ORDER

New and material evidence has not been submitted sufficient 
to reopen the veteran's claim of service connection for a low 
back disorder, to include degenerative disc disease.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

